Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis and Shirley J. Pittman appeal the district court’s order dismissing their civil action. We have reviewed the *184record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. Grady Mgmt., Inc., No. 8:09-cv-00280-PJM, 2010 WL 3938338 (D.Md. Oct. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.